Citation Nr: 0807313	
Decision Date: 03/04/08    Archive Date: 03/12/08

DOCKET NO.  05-08 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York


THE ISSUES

1.  Whether new and material evidence to reopen the veteran's 
claim for service connection for sleep apnea has been 
received.

2.  Whether new and material evidence to reopen the veteran's 
claim for service connection for neuralgia of the right arm 
has been received.

3.  Whether new and material evidence to reopen the veteran's 
claim for service connection for tinnitus has been received.

4.  Entitlement to service connection for sleep apnea.

5.  Entitlement to service connection for neuralgia of the 
right arm.

6.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1992 to March 
1996.

In a December 2002 decision, the RO denied the veteran's 
original service connection claims for sleep apnea, neuralgia 
of the right arm, and tinnitus.  The veteran did not appeal 
notice from the RO that his substantive appeal (via a VA Form 
9, Appeal to the Board of Veterans' Appeals) was untimely 
filed.

This appeal to the Board of Veterans' Appeals (Board) arises 
from December 2004 and January 2005 rating decisions in which 
the RO declined to reopen the veteran's claims for service 
connection for sleep apnea, neuralgia of the right arm, and 
tinnitus.  In January 2005, the veteran filed a notice of 
disagreement (NOD).  A statement of the case (SOC) was issued 
in January 2005, which declined to reopen his claim for 
service connection for tinnitus but reopened the veteran's 
claims for service connection for sleep apnea and neuralgia 
of the right arm, then denied those claims on the merits.  
The veteran filed a substantive appeal in February 2005.

In a March 2005 supplemental SOC (SSOC), the RO reopened the 
veteran's claim for service connection for tinnitus, and then 
continued the denial of the three service connection claims 
on the merits.

The Board points out that regardless of what the RO has done, 
the Board must address the question of whether new and 
material evidence has been received to reopen these claims 
because the issue goes to the Board's jurisdiction to reach 
the underlying claims and adjudicate each claim on a de novo 
basis.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 
1996), aff'g 8 Vet. App. 1 (1995).  In other words, the Board 
is required to first consider whether new and material 
evidence is presented before the merits of a claim can be 
considered.  See Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001).  Hence, the Board has characterized these claims 
as set forth on the title page.


FINDINGS OF FACT

1.  All notification and development action needed to render 
a fair decision on the requests to reopen the claims for 
service connection for sleep apnea, neuralgia of the right 
arm, and tinnitus, as well as the claims for service 
connection for sleep apnea, neuralgia of the right arm, and 
tinnitus, has been accomplished.

2.  In December 2002, the RO denied the veteran's claims for 
service connection for sleep apnea, neuralgia of the right 
arm, and tinnitus.  The veteran did not appeal the RO's 
notice that he had failed to perfect his appeal of this 
decision.

3.  Additional evidence associated with the claims file since 
the RO's December 2002 denial was not previously before 
agency decision makers, relates to an unestablished fact 
necessary to substantiate each of the claims for service 
connection for sleep apnea, neuralgia of the right arm, and 
tinnitus, and provides a reasonable possibility for 
substantiating each service connection claim.

4.  Sleep apnea had its onset during military service.  

5.  There is no competent medical evidence establishing that 
the veteran has a current right arm disability. 



6.  Although service medical records reflect an incident of 
treatment for tinnitus during service, no chronic tinnitus 
disability was shown in service, and the only competent and 
persuasive medical opinion to directly address the question 
of whether there exists a medical nexus between any current 
tinnitus disability and service weighs against the claim.  


CONCLUSIONS OF LAW

1.  The RO's December 2002 rating decision denying service 
connection for sleep apnea, neuralgia of the right arm, and 
tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2007).

2.  As evidence received since the RO's December 2002 denial 
is new and material, the criteria for reopening the claims 
for service connection for sleep apnea, neuralgia of the 
right arm, and tinnitus are met.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2007).

3.  The criteria for service connection for sleep apnea are 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).

4.  The criteria for service connection for neuralgia of the 
right arm are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303 (2007).

5.  The criteria for service connection for tinnitus are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible 
for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a 
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claims; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claims, in accordance with 
38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  With respect to requests to reopen previously 
denied claims, a claimant must be notified of both what is 
needed to reopen the claim and what is needed to establish 
the underlying claim for service connection.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339 (Fed. Cir. 2003).  However, the VCAA notice requirements 
may, nonetheless, be satisfied if any errors in the timing or 
content of such notice are not prejudicial to the claimant.  
Id.

Given the Board's favorable disposition of the petition to 
reopen the claims for service connection for sleep apnea, 
neuralgia of the right arm, and tinnitus, the Board finds 
that all information and evidence pertinent to the petition 
to reopen has been received.

The Board also finds that, considering the record in light of 
the duties imposed by the VCAA and its implementing 
regulations, all notification and development action needed 
to fairly adjudicate the claims for service connection for 
sleep apnea, neuralgia of the right arm, and tinnitus, on the 
merits, has been accomplished.

In this appeal, in a June 2004 pre-rating letter, the RO 
provided notice to the appellant regarding what information 
and evidence was needed to substantiate the petition to 
reopen the veteran's claims for service connection for sleep 
apnea, neuralgia of the right arm, and tinnitus, his claims 
for service connection for sleep apnea, neuralgia of the 
right arm, and tinnitus, on the merits, as well as what 
information and evidence must be submitted by the appellant, 
what information and evidence would be obtained by VA, and 
the need for the appellant to advise VA of and to submit any 
further evidence that is relevant to the claims.  Clearly, 
this letter meets Pelegrini's content of notice requirements, 
as well as the VCAA's timing of notice requirement.

The Board further notes that the RO has not informed the 
appellant how disability ratings and effective dates are 
assigned and the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman; however, on 
these facts, such omission is not shown to prejudice the 
veteran.  As the Board's decision herein denies the claims 
for service connection, no effective date or higher rating is 
being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical records; post-service private medical 
records; outpatient treatment records from the VA Medical 
Center (VAMC) in Buffalo, New York, as well as reports of VA 
examinations.  Also of record and considered in connection 
with these claims are various written statements provided by 
the veteran, by his friends, and by his representative, on 
his behalf.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through various notices of the RO, 
the appellant has been notified and made aware of the 
evidence needed to substantiate these claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with these claims.  Consequently, any error in 
the sequence of events or content of the notice is not shown 
to prejudice the appellant or to have any effect on the 
appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters on appeal, at 
this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 
543 (2006) (rejecting the argument that the Board lacks 
authority to consider harmless error).  See also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  Such a 
determination requires a finding of a current disability that 
is related to an injury or disease incurred in service.  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).


A.  Petitions to Reopen Claims for Service Connection for 
Sleep Apnea, Neuralgia of the Right Arm, and Tinnitus

In a December 2002 decision, the RO denied the veteran's 
claims for service connection for sleep apnea, neuralgia of 
the right arm, and tinnitus.  The evidence of record then 
consisted of the veteran's service medical records, as well 
as post-service VA treatment records and private medical 
records.  

The RO denied the claims on the basis that there was no 
evidence sleep apnea occurred in or was caused by service; 
that service medical records and post-service medical 
evidence did not show any permanent residual or chronic right 
arm disability; and that there was no relationship between 
any tinnitus treated in service and the veteran's current 
tinnitus disability.  The veteran initiated an appeal of this 
decision after he was notified of the denial in a January 
2003 letter.  Subsequently, the veteran did not appeal a 
January 2005 determination that he failed to file a timely 
substantive appeal in May 2004.  Hence, the RO's December 
2002 decision is final as to the evidence of record.  See 
38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim, which has been previously denied, if new and material 
evidence is submitted by or on behalf of the veteran.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3rd 1356 (Fed. Cir. 1998).  

In a January 2005 letter, the RO informed the appellant that 
it would consider the veteran's untimely substantive appeal 
as a petition to reopen his service connection claims.

Regarding petitions to reopen previously denied claims filed 
on and after August 29, 2001, 38 C.F.R. § 3.156(a) provides 
that new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  As indicated 
by the regulation cited above, and by judicial case law, new 
evidence is that which was not of record at the time of the 
last final disallowance (on any basis) of the claim, and is 
not merely cumulative of other evidence that was then of 
record.  This analysis is undertaken by comparing newly 
received evidence with the evidence previously of record.  
After evidence is determined to be new, the next question is 
whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
was the December 2002 RO decision.  Furthermore, for purposes 
of the new and material analysis, the credibility of the 
evidence is presumed.  See Justus v. Principi, 3 Vet. App. 
510, 512-13 (1992).

Since the December 2002 RO decision, pertinent evidence added 
to the claims file consists of statements from Dr. S.R.S. 
dated in November 2002 and February 2005; buddy statements 
from D.C.R. dated December 2002, from H.G.K. dated in 
February 2003, from Miss N.S. received in February 2003, and 
from Miss L.P.D.T. dated in March 2004; statements from Dr. 
D.I.R. dated in October 2003 and March 2004; VA treatment 
records dated in August 2004; and a statement from Dr. M.L.G. 
received in February 2005.

In a November 2002 statement by Dr. S.R.S., he noted that the 
veteran had bilateral non-pulsatile tinnitus for about ten 
years.  The doctor recited that the veteran said that he 
first noticed tinnitus while in service and that the veteran 
said that he was exposed to a lot of loud noise in service, 
although he wore ear protection, and that the veteran 
listened to his stereo loudly.  An audiogram revealed overall 
normal hearing.  Dr. S.R.S. opined that the veteran had 
garden-variety tinnitus, probably as a result of noise 
exposure.

In a buddy statement received in February 2003, H.G.K. wrote 
that he worked and bunked with the veteran from the fall of 
1992 until his transfer to Japan in 1995.  He noted that the 
veteran slept a lot, that the veteran was always tired and 
sometimes sluggish.  H.G.K. also noted that sometimes the 
veteran had difficulty arising from bed and that at times he 
would get moody.  H.G.K. stated that the veteran attributed 
his attitude to being tired.  

The signed buddy statement from D.C.R., received in February 
2003, states that he was a roommate and friend of the veteran 
for two years in service and that when the veteran slept at 
night the veteran would have long periods of loud snoring 
accompanied with short periods of gasping for breath that 
would awaken him throughout the night.  D.C.R. also noted 
that the veteran had a general lack of energy and focus as a 
result of his sleeping difficulties.

In the signed statement received in February 2003 from Miss 
N.S., the woman reveals that she was the veteran's girlfriend 
for more than five years and that she observed a pattern of 
sleeping abnormalities and severe mood swings.  She also 
related that the veteran told her that he injured his right 
forearm in service and that his arm was very sensitive.  She 
stated that he took daily medication for his arm and that he 
overreacted when she tried to caress his right forearm.

In his October 2003 signed statement, Dr. D.I.R. stated that 
the veteran exhibited the symptomatology of sleep apnea for 
many years before its diagnosis in 2002.  Symptoms included 
prominent snoring, excessive daytime sleepiness, nocturnal 
gagging and choking, air hunger, waking feeling unrefreshed 
in the morning, low energy, low concentration, morning 
headaches, and mood disturbance.  He noted a high clinical 
suspicion that the veteran had undiagnosed obstructive sleep 
apnea for many years prior to its diagnosis in 2002.

Miss L.P.D.T.'s March 2004 signed statement revealed that she 
was the veteran's girlfriend for less than two years, that he 
would snore at night, and that he did not breathe correctly.  
She stated that he would awake choking.  

In his March 2004 signed statement, Dr. D.I.R. opined that it 
was highly likely, with a greater than 50 percent chance of 
likelihood, that the veteran's obstructive sleep apnea was 
present during service and was unrecognized.  Dr. D.I.R. 
based this opinion on the buddy statements that the veteran 
showed him.

An August 2004 VA outpatient treatment record notes that the 
veteran's right forearm has paresthesias from overuse and 
that the veteran was being treated by two private physicians.

The February 2005 statement of Dr. S.R.S. indicates that the 
veteran was seen that month for an audiogram that revealed 
normal hearing, that the veteran had a history of bilateral 
tinnitus which started when he was in the military, that he 
was exposed to a lot of loud noise while in service, 
including the rifle range, tank fire and grenade fire, and 
that the veteran had no other obvious cause for tinnitus, 
such as a history of ear infections, head trauma or other 
medical conditions.  

The February 2005 statement of Dr. M.L.G. indicates that the 
veteran was successfully treated for sleep apnea since his 
diagnosis in 2002, and that based on the veteran's testimony 
and that of his friends it appeared likely that he suffered 
from undiagnosed obstructive sleep apnea while in service.  
However, Dr. M.L.G. added that he could not state if sleep 
apnea was in any way caused or worsened by service.  

As regards sleep apnea, the Board finds that the October 2003 
and March 2004 statements of Dr. D.I.R., the February 2005 
statement of Dr. M.L.G., and the buddy statements of D.C.R., 
Miss N.S., and Miss L.P.D.T. constitute new and material 
evidence to reopen the claim for service connection for sleep 
apnea.  As these records had not previously been considered 
by agency adjudicators, and are not cumulative or redundant 
of evidence previously of record, they are new.  Morevover, 
as this lay and medical evidence tends to show the veteran 
had a sleep apnea disorder while in service, these records 
relate to an unestablished fact that is necessary to 
substantiate the claim, and provides a reasonable possibility 
of substantiating the claim.

As regards neuralgia of the right arm, the Board finds that 
the signed buddy statement of Miss N.S. constitutes new and 
material evidence to reopen the claim for service connection 
for neuralgia of the right arm.  As this record has not 
previously been considered by agency adjudicators, and is not 
cumulative or redundant of evidence previously of record, it 
is "new".  Moreover, as this evidence indicates that the 
veteran had a problem with his right arm both in service and 
post-service, this record relates to an unestablished fact 
that is necessary to substantiate the claim, and provides a 
reasonable possibility of substantiating the claim.

As regards tinnitus, the Board finds that the November 2002 
and February 2005 opinion letters of Dr. S.R.S.-reflecting 
nexus opinions pertaining to the tinnitus condition-
constitute new and material evidence to reopen the claim for 
service connection.  As these records had not previously been 
considered by agency adjudicators, and are not cumulative or 
redundant of evidence previously of record, they are "new".  
Moreover, as the nexus opinions by Dr. S.R.S. indicate that 
the veteran's current tinnitus is related to his inservice 
tinnitus complaint, this record relates to an unestablished 
fact that is necessary to substantiate the claim, and 
provides a reasonable possibility of substantiating the 
claim.

Accordingly, the criteria for reopening the claims for 
service connection for sleep apnea, neuralgia of the right 
arm, and tinnitus are met.






B.  Service Connection

Sleep Apnea

Initially addressing the question of current disability, the 
Board notes that in an October 2002 private medical record 
the veteran was diagnosed with sleep apnea (as a result of a 
March 2002 nocturnal polysomnogram) and the November 2002 VA 
examination continues the diagnosis of sleep apnea.  

The medical evidence does not reflect the presence of any 
sleep apnea during the veteran's period of active service.  
Service medical records are negative for any treatment of 
sleeping problems and the January 1996 discharge examination 
does not show any sleep abnormalities.  

Post-service, as noted above, there is both lay and medical 
evidence of sleep apnea.  Lay evidence also indicated that 
the veteran had snoring and fatigue difficulties while in 
service.

Dr. D.I.R., in his October 2003 statement, indicated that the 
veteran exhibited the symptomatology of sleep apnea for many 
years before its diagnosis in 2002, and in his March 2004 
statement opined that it was highly likely that the veteran's 
obstructive sleep apnea was present during service. 

The Board finds that Dr. D.I.R.'s private medical opinions on 
the etiology of the veteran's sleep apnea and the lay 
statements submitted on the veteran's behalf are sufficiently 
probative as to whether chronic sleep apnea did have its 
onset during his period of military service. Resolving the 
benefit of the doubt in the veteran's favor, service 
connection for sleep apnea is in order.

Neuralgia of the Right Arm

Considering the pertinent evidence of record in light of 
governing legal authority, the Board finds that service 
connection for neuralgia of the veteran's right arm is not 
warranted.  

The medical evidence does not reflect the presence of a 
chronic right arm disability during the veteran's period of 
active service.  Only one service medical record, dated in 
April 1992, reveals a complaint and treatment for an injury 
to the right forearm and wrist during obstacle course 
training.  The veteran had full range of motion with 
difficulty and some pain.  The examiner assessed a right 
wrist strain.  A warm soak and application of Ben Gay 
ointment were prescribed.  Further, the report of the 
veteran's January 1996 discharge examination did not show any 
abnormalities of the right arm or wrist.  

Moreover, post-service medical evidence does not reflect any 
complaints, findings, or diagnosis of a right arm disability.  
March 2002 and May 2002 private medical records of Dr. E.J.G. 
reveal that the veteran was seen for evaluation of pain and 
occasional numbness in the right forearm that was especially 
aggravated by grasping and lifting.  Dr. E.J.G.'s impression 
was residual neuropathic pain in the right upper extremity 
due to contusion.  The Board points out that pain, alone, 
without medical evidence of underlying pathology, does not 
constitute a disability for VA purposes.  See Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999); Evans v. West, 12 Vet. 
App. 22, 31-32 (1998).  An April 2002 nerve conduction test 
by Dr. G.D.S. revealed no electrophysiological evidence of 
median nerve entrapment at the wrist, ulnar neuropathy or 
superficial radial neuropathy in the right upper extremity by 
nerve conduction method.  The November 2002 VA examiner found 
normal findings and no disability.  An August 2004 VA medical 
record notes the veteran's right forearm has paresthesias 
from overuse.  See Sanchez-Benitez, supra.

Simply stated, the medical evidence for this issue fails to 
establish that the veteran has or ever has had a right arm 
disability, and neither he nor his representative has 
presented, identified, or even alluded to the existence of 
any such evidence.  

As indicated above, Congress has specifically limited 
entitlement to service connection for disease or injury 
incurred or aggravated in service to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. 
§ 1110.  Hence, where, as here, competent evidence does not 
establish the disability for which service connection is 
sought, there can be no valid claim for service connection 
for that disability.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  In the instant case, the claim for service 
connection for neuralgia of the right arm must be denied 
because the first essential criterion for a grant of service 
connection-evidence of a current disability upon which to 
predicate a grant of service connection-has not been met.


Tinnitus

Addressing the question of current disability, the Board 
notes that the October 2002 VA examiner revealed that the 
veteran had tinnitus, primarily in his right ear, for two to 
three minutes duration, once to three times a month.  While 
this evidence supports a finding of current tinnitus 
disability, the claim must, nonetheless, be denied on the 
basis of medical nexus.

The medical evidence does reflect the presence of tinnitus 
during the veteran's period of active service.  A May 1995 
record shows the veteran's complaints of tinnitus for three 
days after he sat next to a speaker at a dance club.  While 
he had headaches, he said that his hearing was normal.  The 
examiner assessed tinnitus secondary to loud noise.  The 
veteran was given Motrin and told to stay away from loud 
noises for two weeks.  However, the report of the veteran's 
January 1996 discharge examination does not show any hearing 
complaints or abnormalities.  

Post-service, private medical records of Dr. M.L.G., dated 
from February 2002 to September 2002, note tinnitus in the 
veteran's right ear and the report of the November 2002 VA 
examination noted that the veteran had a history of bilateral 
tinnitus worse on the right side with pain on the back of the 
right ear.  The VA examiner noted that the veteran had a 
stinging sensation in both ears when he spoke on the 
telephone.  The veteran reported a noise exposure for 3.5 
years in service while a cook and on the rifle range.  He 
denied civilian or recreational noise exposure.  

Further, there is no competent and persuasive evidence of a 
nexus between any current tinnitus and service.  There also 
is no persuasive medical opinion to support the claim.  Dr. 
S.R.S. opined in a November 2002 letter that the veteran had 
pulstile tinnitus for about ten years, or back in 1992 when 
the veteran first entered service.  He further opined in a 
February 2005 statement that the veteran had a history of 
bilateral tinnitus which started when he was in the military, 
that the veteran was exposed to a lot of loud noise while in 
service, including the rifle range, tank fire and grenade 
fire, and that the veteran had no other obvious cause for 
tinnitus, such as a history of ear infections, head trauma or 
other medical conditions.  However a medical opinion can be 
no better than the facts alleged by the veteran, and an 
opinion based on an inaccurate factual premise has no 
probative value.  See Reonal v. Brown, 5 Vet. App. 458, 461 
(1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  As the opinions in Dr. 
S.R.S.'s two statements appear to be based on reiterations of 
the veteran's reported history, they do not represent a sound 
medical opinion.  See, e.g.,  LeShore v. Brown, 8 Vet. App. 
406, 409 (1995) (evidence that is simply information recorded 
by a medical examiner does not constitute competent medical 
evidence).  

Significantly, the Board notes that the only competent and 
persuasive medical opinion to directly address whether there 
exists a medical nexus between current tinnitus disability 
and service weighs against the veteran's claim.  The October 
2002 VA examiner, after a review of the claims file, opined 
that the veteran's current tinnitus was not at least as 
likely as not related to service.  She based this opinion on 
the duration and frequency of the tinnitus the veteran 
reported. 

The Board finds that the October 2002 VA examiner's opinion 
constitutes probative and dispositive evidence on the medical 
nexus question.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 
(1993) ("It is the responsibility of the BVA to assess the 
credibility and weight to be given the evidence") (citing 
Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  See also 
Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993) (the 
probative value of medical evidence is based on the 
physician's knowledge and skill in analyzing the data, and 
the medical conclusion the physician reaches; as is true of 
any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).  


All Claims

In addition to the medical evidence, the Board has considered 
the veteran's assertions, advanced in written statements, and 
those assertions offered by his comrades and friends, as well 
as by his representative on his behalf.  However, to whatever 
extent these assertions are being offered on the medical 
nexus question, the Board points out that questions of 
medical diagnosis and causation are within the province of 
medical professionals.  Jones v. Brown, 7 Vet. App. 134, 137-
38 (1994).  As each of the identified individuals is a 
layperson without the appropriate medical training and 
expertise, none is competent to provide a probative opinion 
on a medical matter.  See Bostain v.  West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, any lay 
assertions in this regard have no probative value.

Under these circumstances, the Board must conclude that the 
claim for service connection for neuralgia of the right arm, 
and the claim for service connection for tinnitus, must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against these claims, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

To the limited extent that new and material evidence to 
reopen the claims for service connection for sleep apnea, 
neuralgia of the right arm, and tinnitus has been received, 
the appeal is granted. 

Service connection for sleep apnea is granted.

Service connection for neuralgia of the right arm is denied.

Service connection for tinnitus is denied.



____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


